Citation Nr: 0500866	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have 
hypertension during active service or within one year of 
separation from active service, and that his hypertension is 
not otherwise related to active service.

2.  The evidence shows that the veteran did not have a 
chronic right shoulder disorder during active service, that 
he did not have right shoulder degenerative arthritis within 
one year of separation from active service, and that his 
right shoulder disorder is not otherwise related to active 
service.

3.  The evidence shows that the veteran did not have 
degenerative arthritis of the hips during active service or 
within one year of separation from active service, and that 
his degenerative arthritis of the hips is not otherwise 
related to active service.

4.  The evidence shows that the veteran did not have 
degenerative arthritis of the knees during active service or 
within one year of separation from active service, and that 
his degenerative arthritis of the knees is not otherwise 
related to active service.

5.  The evidence shows that the veteran did not have 
degenerative arthritis of the feet during active service or 
within one year of separation from active service, and that 
his degenerative arthritis of the feet is not otherwise 
related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A right shoulder disorder was not incurred in or 
aggravated by service and degenerative arthritis may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Degenerative arthritis of the hips was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  Degenerative arthritis of the knees was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

5.  Degenerative arthritis of the feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an November 2002 letter, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  As for records 
pertinent to the current claim in the possession of the 
Federal government, VA medical records have been obtained.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The AOJ contacted NPRC in 
an attempt to locate any available records to include Surgeon 
General records and morning and sick reports, and to 
ascertain if the veteran's records could be reconstructed.  
Unfortunately, all responses were negative.  The United 
States Court of Appeals for Veterans Claims ("Court") has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

With regard to private medical records, the veteran has not 
identified any private treatment.  While the representative 
argues that the veteran was not afforded VA examinations, the 
record reflects that he had VA examinations.  38 C.F.R. 
§§ 3.159(c)(4), 3.326.  The clinical records are, in fact, 
examinations and additional examinations are not needed.  
38 C.F.R. § 3.326.  These records establish diagnoses of 
hypertension and arthritis.  Another examination for the 
purpose of confirming a fact would serve no further purpose.  
As for obtaining a medical opinion, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claims.  The January 2003 rating decision, the May 2003 
statement of the case (SOC), and the December 2003 VCAA 
letter informed the veteran of the evidence in the possession 
of VA and of the inability to obtain service medical records.

In the November 2002 VCAA letter, the AOJ informed the 
veteran of the evidence needed to establish entitlement to 
service connection.  The AOJ also indicated that he could 
submit any evidence in support of his claims.  In a July 2004 
letter, the AOJ told the veteran that he should submit any 
additional evidence to the Board instead of the AOJ.  Put 
simply, the AOJ in essence told the veteran to submit any 
evidence in his possession that pertains to his claims.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By the July 2004 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

As noted above, service medical records were apparently 
destroyed in a 1973 fire at the NPRC.  VA medical records 
first show diagnoses of hypertension and degenerative 
arthritis and probable postural stress on the right neck and 
shoulder in October 2000.  VA medical records first show a 
diagnosis of degenerative arthritis of the hips, knees, and 
feet in April 2002.  In a statement submitted in August 2002, 
the veteran reported that he had problems with his lower 
extremities during service and that he was hospitalized for 
that symptomatology.  In other statements submitted in August 
2002, a relative and an associate of the veteran indicated 
that the veteran had had problems with his knees and feet 
after active service. 

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a cardiovascular disorder 
or arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Hypertension

The first diagnosis of hypertension was made in October 2000, 
over 41 years after active service.  While the veteran has 
maintained that he has had hypertension since active service, 
he has not been shown to be a medical expert.  Therefore, he 
was not qualified to express an opinion regarding a medical 
diagnosis.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494-95.  
There is also no competent medical evidence relating the 
hypertension to active service.

In sum, the evidence supporting the veteran's claim is his 
own contention that he has had hypertension since service and 
the competent evidence showing that he currently has 
hypertension.  The evidence against the veteran's claim is 
that there is no record of a chronic disorder during service 
or within the first post-service year.  There is no 
continuity of symptomatology after service.  Specifically, 
there is a lack of any documentation in the veteran's post-
service medical records that he complained of having high 
blood pressure, was treated for high blood 
pressure/hypertension prior to 2000, or was diagnosed as 
having hypertension prior to 2000, over 41 years after active 
service.  In evaluating the veteran's contention, the Board 
again notes that lay statements regarding matters that 
require medical expertise are not competent medical evidence.  
See id.  That is, the veteran is not competent to state the 
date of onset or etiology of his hypertension, nor is he 
competent to relate it to service.  

Put simply, the evidence does not establish that the veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for hypertension is 
denied.

B.  Right Shoulder Disability

The first diagnosis of degenerative arthritis and probable 
postural stress on the right shoulder was made in October 
2000, over 41 years after active service.  While the veteran 
has asserted that he has had a right shoulder disability 
since active service, he is not competent to state the date 
of onset or etiology of his right shoulder disability, nor is 
he competent to relate it to service.  See Espiritu, 2 Vet. 
App. at 494-95.  Also, the competent medical evidence does 
not relate the diagnosis of a right shoulder disability to 
active service.

In short, the evidence supporting the veteran's claim is his 
own contention that he has had a right shoulder disability 
since service and the competent evidence showing that he 
currently has a right shoulder disability.  The evidence 
against the veteran's claim is that there is no record of a 
chronic disorder during service or within the first post-
service year.  There is no continuity of symptomatology after 
service.  Specifically, there is a lack of any documentation 
in the veteran's post-service medical records that he 
complained of having had right shoulder symptomatology since 
active service, was treated for right shoulder symptomatology 
prior to 2000, or was diagnosed as having a right shoulder 
disability prior to 2000, over 41 years after active service.  
Also, the veteran has not submitted statements from himself 
or others indicating that he has had specific symptoms in the 
right shoulder since active service.

In short, the evidence shows that the veteran did not have a 
chronic right shoulder disorder during active service, that 
he did not have right shoulder degenerative arthritis within 
one year of separation from active service, and that his 
right shoulder disorder is not otherwise related to active 
service.  Therefore, a right shoulder disability was not 
incurred in or aggravated by service, nor may it be presumed 
that arthritis of the right shoulder was incurred in service.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a right 
shoulder disability is denied.

C.  Bilateral disabilities of the hips, knees, and feet

The first diagnosis of degenerative arthritis of the hips, 
knees, and feet was made in April 2002, over 43 years after 
active service.  While the veteran, a relative, and a friend 
have asserted that the veteran has had symptomatology in the 
lower extremities since active service, they are not 
competent to state the date of onset or etiology of 
degenerative arthritis of the hips, knees, and feet, nor are 
they competent to relate it to service.  See Espiritu, 2 Vet. 
App. at 494-95.  Also, the competent medical evidence does 
not relate the diagnosis of degenerative arthritis of the 
hips, knees, and feet to active service.  Although the 
representative has argued that the various lay statements may 
be sufficient to establish service connection, the various 
lay statements of continuing symptoms does not establish the 
required connection because a relationship between the 
present disability and the continuity of symptomatology 
demonstrated is not a relationship as to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 497 (1997).

In short, the evidence supporting the veteran's claim is his 
own assertion of in-service treatment for lower extremity 
symptomatology, his own and others' contentions that he has 
had lower extremity symptomatology since service, and the 
competent evidence showing that he currently has degenerative 
arthritis of the hips, knees, and feet.  The evidence against 
the veteran's claim is that there is no record of a chronic 
disorder during service or within the first post-service 
year.  There is no competent medical evidence relating the 
reported continuity of symptomatology after service to the 
current disability.  Specifically, there is a lack of any 
documentation in the veteran's post-service medical records 
that he complained of having had lower extremity 
symptomatology since active service, was treated for lower 
extremity symptomatology prior to 2002, or was diagnosed as 
having a lower extremity disability prior to 2002, over 43 
years after active service.

In other words, the evidence shows that the veteran did not 
have degenerative arthritis of the hips, knees, and feet 
during active service or within one year of separation from 
active service, and that his degenerative arthritis of the 
hips, knees, and feet is not otherwise related to active 
service.  Accordingly, degenerative arthritis of the hips, 
knees, and feet was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claims, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
bilateral hip disability, a bilateral knee disability, and a 
bilateral foot disability is denied.

D.  General

The Board is aware that the service medical records are 
missing.  However, there is no competent evidence of the 
claimed disabilities within one year of separation from 
service or within 10 or 20 years from separation from 
service.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a phenomenal gap in evidence of treatment 
or any indicia of disability including routine examinations, 
pharmacy records, insurance examinations, or employment 
examinations.  The veteran's assertions of continuity are 
unsupported and not credible.






ORDER

Service connection for hypertension is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral foot disability is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


